Citation Nr: 0903700	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as secondary to the service-connected disability of 
residuals of a fracture of the nose with lacerations.

2.  Entitlement to service connection for hearing loss, to 
include as secondary to the service-connected disability of 
residuals of a fracture of the nose with lacerations.

3.  Entitlement to service connection for an eye disability, 
to include as secondary to the service-connected disability 
of residuals of a fracture of the nose with lacerations.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2006 and March 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records document that during service, in 
March 1946, the veteran sustained injuries in an automobile 
accident, including multiple laceration wounds to the 
forehead and right cheek and a fracture of the nasal bone.  
The fracture was repaired under local anesthesia.  

In March 1990, the veteran was awarded service connection for 
residuals of facture of his nose and lacerations.  He was not 
provided a VA examination as part of adjudication of his 
claim.  The condition was rated as noncompensably (0 percent) 
disabling based on records of VA hospitalization in October 
1989 for an unrelated genitourinary condition.  The October 
1989 records of VA hospitalization reflected no abnormality 
of the head, eyes, ears, nose or throat.  

In response to a VCAA notice letter sent to him in January 
2006 in connection with his current claims, the veteran wrote 
that he had attended the VA Medical Center (VAMC) in Kansas 
City, Missouri, since 1985.  He further wrote that he used 
the eye clinic once every three months.  He wrote that he 
could not provide exact dates of treatment because he used 
the VAMC so often.  Records of private treatment associated 
with the claims file corroborate that the veteran was 
receiving ongoing treatment at VA over a period of many 
years.  Records of VA treatment currently associated with the 
claims file are from a VA hospitalization in October 1989 
(see above) and from August 1998 to April 2006, although, 
based on the veteran's description of his VA treatment, it 
appears possible that this is less than a complete set of the 
records of treatment for this period of time.  There is no 
indication in the claims file that VA records of treatment 
from 1985 to July 1998, identified by the veteran as relevant 
to his claims, have been sought or obtained in connection 
with the claims on appeal.  The records of VA treatment 
identified by the veteran but not yet sought or associated 
with the claims file would be useful in adjudication of the 
claims on appeal.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

The veteran's representative has requested that this case be 
remanded for VA examinations and opinions to determine the 
cause of the veteran's low back, neck, sinusitis, hearing 
loss and eye problems.  (See Appellant's Brief dated in 
January 2009, pages 2 to 4.)  The Board notes that although 
the veteran was granted service connection for residuals of 
his fractured nasal bone and lacerations of the forehead and 
right cheek, he has never been provided a VA examination to 
ascertain the nature and extent of such residuals.  Although 
findings at hospitalization in October 1989 were generally 
negative with respect to the eyes, head, ears, nose and 
throat, and were the basis of the noncompensable rating 
assigned in March 1990, these findings were generally 
unrelated to the treatment and surgery for the genitourinary 
condition for which he was hospitalized at that time, and 
therefore were not likely made with attention to the history 
of his in-service automobile accident or any residuals 
thereof.  With no informed medical opinion as to the nature 
and extent of his currently service-connected disability, a 
determination as to whether the veteran's claimed conditions 
may be related to the service-connected residuals of injuries 
sustained in the in-service accident would require an 
unwarranted degree of medical speculation.  Consequently, the 
Board agrees with the veteran's representative that a VA 
examination and opinion taking into account the veteran's 
documented history of an in-service automobile accident and 
injuries sustained therein would be useful in adjudication of 
the veteran's claims.  See 38 U.S.C.A. § 5103A(d).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his ears (including 
hearing loss), eyes, sinusitis, back and 
neck.  After any required authorizations 
for release of medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought must include records of 
treatment at the Kansas City VAMC dated 
from 1985 through August 1998, and records 
of all subsequent treatment at that 
facility not already of record.  (See 
veteran's statement in support of claim 
dated in February 2006.) 

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded all necessary VA 
examinations for the purpose of determining 
1) the current nature and severity of 
service-connected residuals of a fractured 
nasal bone and lacerations of the right 
cheek and forehead; 2) whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
veteran has any sinusitis, disability of the 
eyes, or hearing loss disability that is 
related to injuries sustained in the 
automobile accident, to include service-
connected fracture of the nose with 
lacerations, or is otherwise related to any 
incident of service; and 3) whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
veteran has any disability of the cervical 
or thoracolumbar spine that is related to 
injuries sustained in the in-service 
automobile accident or is otherwise related 
to any incident of service.

The RO should send the claims file to each 
examiner for review, and each clinician 
should indicate that the claims file was 
reviewed, to include the service treatment 
records and records of private and VA post-
service treatment.
 
Each examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



